Case 19-02134-GLT                Doc 49
                               Filed 07/02/19 Entered 07/02/19 16:05:02 Desc Main
                               Document      Page 1 of 1                FILED
                      IN THE UNITED STATES BANKRUPTCY COURT             7/2/19 3:42 pm
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA            CLERK
                                                                        U.S. BANKRUPTCY
In re:                                     : Case No. 18-24070-GLT      COURT - WDPA
                                           : Chapter 7
OneJet, Inc.                               :
             Debtor.                       :
                                           :
                                           : Adversary No. 19-02134-GLT
Woody Partners et al.                      : Related Dkt. No. 1
                                           :
             Plaintiffs,                   :
                                           :
v.                                         :
                                           :
Matthew R. Maguire et al.,                 :
             Defendants.                   :
                                           :

                                 ORDER SETTING STATUS CONFERENCE

                  This matter came before the Court upon the Opinion and Order [Dkt. No. 48] issued

by the Honorable Marilyn J. Horan referring this case to the Court for consolidation with the

bankruptcy proceeding pending at Bankruptcy Case No. 18-24070-GLT. Therefore, it is hereby

ORDERED, ADJUDGED, and DECREED that:

                  1) A status conference will be held on July 23, 2019 at 1:30 p.m. in Courtroom A,

                      54th Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, Pennsylvania 15219.

                  2) Plaintiff’s Counsel shall serve a copy of this Order on all parties in interest and

                      file a certificate of service within two (2) business days.




Dated: July 2, 2019
                                                     GREGORY L. TADDONIO
                                                     UNITED STATES BANKRUPTCY JUDGE
Case administrator to mail to:
James R. Cooney, Esq.
